DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodin et al. (US PAP 2012/0095765) in view of Weeks (US PAP 2019/0042186).
As per claims 1, 8,12, 13, 15, 17, Bodin et al. teach a method for insertion of formatted text with speech recognition comprising:
creating, by a computing device, a speech recognition command, wherein creating the speech recognition command includes (“prior to performing the speech recognition process, creating the previously-stored alternative voice command, the creating comprising: receiving a request from a user to add a new voice command to a voice command grammar, the new voice command comprising the first voice command”; paragraphs 35, 36, claim 27):
receiving a selection by a user to add a plurality of actions to the speech recognition command, wherein the plurality of actions includes performing a first action and inserting a text grammar (“A set of actions can be associated with the command saved in the user-defined grammar 121. The command execution engine 114 can execute the associated actions upon receipt of the user-defined command… adding the synonym to the voice command grammar and associating the synonym with the first voice command as an alternative to the first voice command”: paragraph 24, claim 27);
receiving a user-defined trigger command for the speech recognition command (“voice commands that can be used to trigger a computer system to perform one or more actions associated with the voice commands.”; paragraph 9, claim 25);
receiving a definition of the text grammar, wherein the definition of the text grammar includes at least one command part and at least one command definition; and
storing the speech recognition command (“A set of actions can be associated with the command saved in the user-defined grammar 121. The command execution engine 114 can execute the associated actions upon receipt of the user-defined command… adding the synonym to the voice command grammar and associating the synonym with the first voice command as an alternative to the first voice command”: paragraph 24, claim 27); and
executing, by the computing device, the speech recognition command, wherein executing the speech recognition command includes: providing a target application interface; receiving the user-defined trigger command and associated speech(“the system can compare the utterance with a set of pre-existing commands in at least one speech recognition grammar. It should be noted that the system can contain multiple speech recognition grammars active in different contexts.”; paragraphs 9, 25, claim 25).
However, Bodin et al. do not specifically teach selecting a position in the target application interface; converting the associated speech into text; and inserting the text at the position.
Weeks discloses that some embodiments may cause the system to receive, via the voice recognition logic, a voice command that includes the word, navigate, via the voice recognition logic, a cursor to the coordinate, and execute, via the voice recognition logic, the voice command in the target application…In block 1172, the voice recognition logic 144c waits for user input that includes a voice command. In block 1172a, in response to receiving dictation of additional text, indicators may be hidden and the recognized text may be inserted at the input location (e.g., location of the cursor)[paragraphs 6, 95].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made inserting the text in the grammar as taught by Weeks in Bodin et al., because that would help create a custom speech command for speech-enabled portals (Bodin et al. paragraph 4).

As per claims 2, 9, 18, Bodin et al. in view of Weeks. further disclose creating the speech recognition command further comprises providing a first text field to define the at least one command part, wherein defining the at least one command part includes determining at least one classification of speech that the user will provide (“The speech processing engine can be confused to automatically present the user with at least one synonym to associate with the new user-defined command”; Bodin et al. paragraph 12).

As per claims 3, 10, 19, Bodin et al. in view of Weeks further disclose creating the speech recognition command further comprises providing a second text field to define the at least one command definition, wherein defining the at least one command definition includes determining a format of speech that the user will provide and will be converted to text (“In block 1172, the voice recognition logic 144c waits for user input that includes a voice command. In block 1172a, in response to receiving dictation of additional text, indicators may be hidden and the recognized text may be inserted at the input location (e.g., location of the cursor); Weeks; paragraphs 6, 95).

As per claims 4, 11, 20, Bodin et al. in view of Weeks further disclose creating the speech recognition command further comprises providing a capture option, wherein in response to selection of the capture option, the target application interface is launched; a user selection of the position of the first action is received, and a coordinate of the position of the first action is determined (“some embodiments may cause the system to receive, via the voice recognition logic, a voice command that includes the word, navigate, via the voice recognition logic, a cursor to the coordinate, and execute, via the voice recognition logic, the voice command in the target application…In block 1172, the voice recognition logic 144c waits for user input that includes a voice command. In block 1172a, in response to receiving dictation of additional text, indicators may be hidden and the recognized text may be inserted at the input location (e.g., location of the cursor)”; Weeks; paragraphs 6, 95].

As per claims 5, 14, 16, Bodin et al. in view of Falcon et al. further disclose the speech recognition command further comprises comparing the associated speech with a limited corpus of possible text strings, as defined by the at least one command part and the at least one command definition (“In the event of multiple matches between the voice command and the captured text, some embodiments display indicators on the screen from which the user can use additional voice commands or microphone buttons to navigate and select a particular indicator.”; Weeks; paragraph 23).

As per claim 6, Bodin et al. in view of Falcon et al. further disclose creating the speech recognition command further includes receiving an example command and determining the at least one command part from the example command (“if both a new user defined command and a pre-existing acoustically similar command were dependent upon different contexts, which are rarely if ever simultaneously active, then engine 113 can determine the two commands are not likely to be confused with each other.”; Bodin et al., paragraph 22, claim 27).

As per claim 7, Bodin et al. in view of Falcon et al. further disclose creating the speech recognition command further includes receiving an example command and determining the at least one command definition from the example command (“prior to performing the speech recognition process, creating the previously-stored alternative voice command, the creating comprising: receiving a request from a user to add a new voice command to a voice command grammar, the new voice command comprising the first voice command”; Bodin et al., paragraphs 35, 36, claim 27).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Falcon et al. teach methods for managing multiple grammars in a speech recognition system.  Zuberec et al. teach speech recognition system with changing grammars and grammar help command.  Bang et al. teach device and method for performing functions.  Reich et al. teach methods and apparatus for voice-enabling a web application.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658